Citation Nr: 18100271
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 14-28 933
DATE:	April 3, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
The claims of entitlement for increased ratings for service-connected fractured 8th thoracic vertebrae and radiculopathy of the left lower extremity are remanded for additional development.
The Veteran had active duty service from July 1978 to July 1984.  
These matters come before the Board of Veterans Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office. 
Regrettably, remand is necessary for proper development of these issues.  Appellants are entitled to initial review by the Agency of Original Jurisdiction (AOJ) of evidence added to the file by VA, and waiver of such review may not be presumed.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1304 (2017).  Here, additional evidence has been added to the file by VA since the last Supplemental Statement of the Case (SSOC) was issued in December 2016.  Notably, additional VA treatment records were added to the record in January and March 2017, which included radiofrequency ablation treatment for the Veterans spinal disability.  Upon review, however, it is clear that the matter has not been readjudicated by the AOJ in an additional SSOC since that time.  Therefore, the appeal must be remanded so that an SSOC may be issued that considers all evidence of record.  38 C.F.R. § 20.1304(c).
The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from May 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

 
The matters are REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to his spinal disability and radiculopathy claims.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records.
2. After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  Thereafter, if any benefits sought remain denied, provide an SSOC to the Veteran and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel

